Citation Nr: 0312809	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected lumbar strain.  

2.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
RO, which denied the benefits sought on appeal.  

A March 2001 Board Remand requested necessary development of 
the claims on appeal, which was not completed at the RO upon 
VA examination in October 2001.  Additionally, further 
development is indicated due to a recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  


REMAND

In July 2001, the veteran was given notice of a significant 
change in the law during the pendency of this appeal and 
applicable to his claims on appeal.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  In January 2003, pursuant to VCAA, the Board 
gave notice to the veteran of another change in the law 
regarding the claim for an evaluation in excess of 10 percent 
for service-connected lumbar strain, involving the criteria 
for evaluation under Diagnostic Code 5293 (effective 
September 23, 2002).  This amended regulation was not 
considered at the RO, and since the time of the Board's 
January 2003 notice, but before the Board could issue a 
decision in the appeal, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) issued a decision 
which now requires that the Board remand this case to the RO 
for necessary consideration and readjudication.  In Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003), the Federal Circuit held that that part of VCAA, at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed for Board 
development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  The Board must Remand the appeal for the below 
requested development to be completed at the RO, so as to 
fulfill the requirements of VCAA as interpreted by the 
Federal Circuit.  The appeal is remanded to the RO for 
consideration of the amended criteria at Diagnostic Code 
5293.  

Other development is also indicated.  The Board notes that 
further VA examination and medical opinion appears to be 
indicated in this case, as the veteran's documented service 
and post-service medical history have not been given adequate 
medical review on prior VA examinations to date.  
Specifically, the Board points out that the veteran's service 
medical records positively demonstrate no history of any low 
back injury in service.  See service medical record dated 
September 29, 1975.  That is, a diagnosis of lumbar strain 
was entertained with specific notation of no prior back 
injury.  Moreover, service connection for lumbar strain was 
established at the RO in an October 1976 rating decision 
which reflected a review of this service medical record.  
Furthermore, the characterization of the veteran's service-
connected disability remained until, inexplicably, a 
supplemental statement of the case (SSOC) dated in June 2002, 
at which time the RO denied an evaluation in excess of 10 
percent for, "degenerative disc disease of the lumbar spine, 
status post lumbar strain."  The basis of the June 2002 SSOC 
remains unspecified.  The salient point is that the October 
2001 VA examination report did not include an adequate review 
of the service medical records, as well as the documented 
post-service clinical history, which is significant for at 
least two motor vehicle accidents (1978 and 1999) with spinal 
injuries.  

Given the above, the character and severity of service-
connected lumbar pathology has not been adequately 
identified, described, and distinguished on VA examination 
from pathology of post-service origin.  Moreover, on VA spine 
examination in October 2001, the VA examiner failed to note 
that private treatment records of February 2000 include a 
diagnosis of degenerative osteoarthritis of the cervical and 
lumbar spine.  See  February 15, 2000 medical opinion of 
W.H.B., M.D.  Dr. W.H.B. opines that the degenerative 
osteoarthritis is the result of "multiple traumas" which 
occurred before the most recent cervical spine injury (an 
apparent reference to a motor vehicle accident injury of 
December 1999).  The October 2001 VA examiner opines that the 
veteran's cervical spine disorder, and related upper 
extremity symptomatology, are not due to service, but are of 
post-service origin.  However, the VA examiner diagnoses 
degenerative disc disease of L5-S1, and is silent as to the 
February 2000 medical opinion of record.  Furthermore, the 
existing medical opinions, both private and VA, fail to note 
the veteran's service medical records, to include the 
September 29, 1975 report, and ignore the entire post-service 
medical history, which is documented to include injuries 
sustained in motor vehicle accidents of 1978 and December 
1999.  The existing medical evidence of record is inadequate.  
See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that 
is based on medical history unsupported by clinical evidence 
is not probative).  

Therefore, for these reasons, the case is remanded for the 
following development:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any and all spinal 
injuries or disorders, and related 
disorders or symptomatology, including 
claimed chronic headaches, from July 1976 
to the present.  

The RO should contact Dr. W.H.B., and 
request that he identify the basis of his 
February 2000 medical opinion, specifying 
whether or not he reviewed the veteran's 
service medical records and records 
regarding motor vehicle accidents in 1978 
and 1999.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from July 1976 to 
the present--if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

2.  The veteran should be scheduled for 
complete VA examination to determine the 
nature and severity of his service-
connected "lumbar strain."  All 
indicated tests and studies should be 
performed, and the claims folder must be 
made available to the examiner for use in 
the study of the case.  The examiner 
should specifically note the service 
medical records, including a September 
29, 1975 record, as well as the entire 
post-service medical history, to include 
injuries sustained in motor vehicle 
accidents of 1978 and December 1999.  The 
examiner should identify diagnosis and 
symptoms of service-connected disability, 
separate and apart from diagnosis and 
symptoms of post-service origin, to the 
extent possible (and, if not possible, 
then this should be directly stated, with 
sufficient explanation).  

The examiner should state whether the 
veteran's service-connected lumbar strain 
includes any related or secondary 
neurological findings, specifically 
stating whether any degenerative disc 
disease is due to the service-connected 
lumbar strain.  If the veteran has 
degenerative disc disease, and this is 
thought to be related to his service or 
service-connected lumbar strain, then the 
examiner is to state whether the 
degenerative disc disease is: pronounced, 
with symptoms compatible with sciatic 
neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
with little intermittent relief; or 
whether such symptomatology is severe, 
with intermittent relief, and recurring 
attacks; or moderate with recurrent 
attacks; or mild; or postoperative cured.  
If degenerative disc disease is 
identified and thought to be related to 
the lumbosacral strain, the examiner is 
also to consider the new criteria under 
Diagnostic Code 5293 for degenerative 
disc disease that went into effect on 
September 23, 2002 as well.  

The examiner is to state whether the 
veteran has any limitation of motion of 
the lumbar spine and if so whether it is 
slight, moderate or severe.  The examiner 
is to state whether the veteran has any 
pain on objective demonstration or 
whether he has any muscle spasms on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing 
position.  The examiner should state 
whether the veteran has any functional 
limitations due to the service-connected 
lumbosacral strain and if so its extent.  
The examiner should state whether the 
lumbosacral strain is severe; with 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of motion on 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  (See Diagnostic Code 
5295).  

The examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to all 
supporting evidence-including the 
service medical records and the February 
2000 private medical opinion of Dr. 
W.H.B., and any subsequent pertinent 
evidence.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Notice of 
VCAA must be given in this case.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  If any decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



